Citation Nr: 1013993	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-35 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to non-service-connected 
death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from November 
20, 1918, to December 19, 1918, from August 11, 1919, to 
March 20, 1920, from April 25, 1923, to April 24, 1926, and 
from May 21, 1927, to May 20, 1930.  The Veteran died in 
November 1968.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2009 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

It is noted that, during the pendency of the appeal, the 
claimant submitted an additional statement, dated in March 
2010, to the Board.  Although not accompanied by a waiver of 
RO jurisdiction, the letter was simply a request for prompt 
consideration of the claim, and contained no substantive 
argument.  Therefore, the Board may proceed with appellate 
review at this time, with no prejudice to the claimant. 

The Board also observes that, in a February 2008 
administrative decision, the RO determined that new and 
material evidence had not been received sufficient to reopen 
the appellant's previously denied claim of entitlement to 
non-service-connected death pension benefits.  The appellant 
did not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to non-service-connected death pension benefits 
is as stated on the title page.  Regardless of the RO's 
actions, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
this claim.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a February 2008 administrative decision, the RO 
determined that new and material evidence had not been 
received to reopen the appellant's previously denied claim of 
entitlement to non-service-connected death pension benefits; 
this decision was not appealed and became final.

2.  The evidence received since the February 2008 
administrative decision does not relate to an unestablished 
fact necessary to substantiate the appellant's claim of 
entitlement to non-service-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The February 2008 administrative decision, which 
determined that new and material evidence had not been 
received to reopen the appellant's previously denied claim of 
entitlement to non-service connected death pension benefits, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).

2.  Evidence received since the February 2008 administrative 
decision in support of the appellant's claim of entitlement 
to non-service-connected death pension benefits is not new 
and material; accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not accomplished 
in a timely manner, such error may be cured by issuance of a 
fully compliant notice followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (holding that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, a VCAA letter was sent to the Veteran in September 2008 
that provided information as to what evidence was required to 
substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  Except in cases where VA has failed to inform the 
appellant of the information and evidence necessary to 
substantiate the claim, determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Even if it 
could be argued that the September 2008 VCAA letter 
constituted deficient notice, the Board finds that, in 
renewing her appeal for non-service-connected death pension 
benefits numerous times over the past several years, the 
appellant is well aware of what is required to substantiate 
her claim.  Each time that the appellant filed her request to 
reopen the previously denied claim at the RO, she was 
informed as to what evidence was required to substantiate the 
claim and of the division of responsibilities between VA and 
a claimant in developing an appeal.  She also was informed by 
correspondence from the Board dated in July 2002 and 
correspondence from the RO dated in April 2003 and July 2004 
about what evidence was required to substantiate her claim.  
This detailed correspondence also from VA also explained the 
procedural history of her appeals and why her requests to 
reopen continued to be denied.  

Indeed, from the aggregate of the communications provided to 
the appellant in the context of her currently appealed claim, 
a reasonable person should have been able to understand what 
evidence was necessary to substantiate the claim.  For 
example, the August 2009 Statement of the Case provided the 
appellant with detailed information concerning what evidence 
was required to substantiate her claim.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claim currently on appeal. Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  For all of these 
reasons, the Board finds that the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Therefore, any alleged notice deficiency here 
constitutes harmless error and does not unfairly prejudice 
the appellant.

The Board also notes that, in the instant case, the appellant 
was never informed of how VA determines disability ratings 
and effective dates.  As the instant decision denies the 
appellant's request to reopen her previously denied claim of 
entitlement to non-service-connected death pension benefits, 
however, no disability rating or effective date will be 
assigned.  Accordingly, any absence of Dingess notice is 
moot.  Accordingly, no further development is required with 
respect to the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because 
this appeal involves the appellant's request to reopen a 
previously denied claim of entitlement to non-service-
connected death pension benefits, and because this claim is 
not being reopened by the Board, an examination is not 
required.

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains several 
erroneous certifications of the Veteran's active service 
dates provided to the appellant by the National Personnel 
Records Center in St. Louis, Missouri ("NPRC") between 
October 1981 and October 1999.  The claims file also contains 
a detailed memorandum dated in April 2001 from the NPRC 
concerning the Veteran's corrected active service dates as 
certified by the relevant service department (in this case, 
the U.S. Army) and explanations regarding the prior erroneous 
certifications of the Veteran's active service dates issued 
between October 1981 and October 1999.  The appellant's 
statements in support of the claim also are of record.  The 
Board has reviewed such statements carefully and concludes 
that no available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The appellant contends that new and material evidence has 
been received sufficient to reopen her previously denied 
claim of entitlement to non-service-connected death pension 
benefits.  Specifically, she contends that a "Certification 
of Military Service" dated on October 15, 1981, and provided 
by the NPRC supports her contention that the Veteran's active 
service included 90 days of service during wartime and 
entitles her to non-service-connected death pension benefits.

In a February 2008 administrative decision, the RO denied the 
appellant's request to reopen her previously denied claim of 
entitlement to non-service-connected death pension benefits.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2009).  The appellant did not initiate an appeal 
with respect to the February 2008 administrative decision, 
and it became final.

The claim of entitlement to non-service-connected death 
pension benefits may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

The appellant filed an application to reopen her previously 
denied claim of entitlement to non-service-connected death 
pension benefits in a letter dated on August 4, 2008, date-
stamped as received by the RO on August 22, 2008.  As 
relevant to this appeal, new evidence means existing evidence 
not submitted previously to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2009).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the appellant's application to reopen a claim 
of entitlement to non-service-connected death pension 
benefits, the evidence before VA at the time of the prior 
final RO decision in February 2008 consisted of the 
appellant's lay statements concerning the dates of the 
Veteran's active service.  The RO denied the appellant's 
request to reopen her previously denied claim because her lay 
statements were duplicative of arguments she previously had 
made to VA and which VA previously had rejected as not 
supportive of her claim of entitlement to non-service-
connected death pension benefits.  The appellant essentially 
contended in repeated letters to the RO that certifications 
of the Veteran's active service issued by the NPRC and by the 
General Services Administration (GSA) appearing to show that 
the Veteran had active service prior to November 11, 1918, 
supported her claim of entitlement to non-service-connected 
benefits.  Because the appellant's lay statements were 
duplicative of evidence previously considered and rejected by 
VA, the RO denied her request to reopen this claim.

The newly submitted evidence received since February 2008 
includes additional lay statements from the appellant 
concerning the Veteran's active service dates and a 
"Certification of Military Service" issued by the NPRC on 
October 15, 1981.

In her newly submitted lay statements, the appellant again 
contends that prior certifications issued by the NPRC and GSA 
between October 1981 and October 1999 show that the Veteran 
had active service prior to November 11, 1918, and that she 
is entitled to non-service-connected death pension benefits 
because the Veteran had sufficient active service during 
wartime.  

The "Certification of Military Service" provided by the 
NPRC on October 15, 1981, shows that the Veteran was a member 
of the U.S. Army (Philippine Scouts) from September 8, 1918, 
to May 20, 1930, when he was discharged honorably from active 
service.

With respect to the appellant's application to reopen her 
previously denied claim of entitlement to non-service-
connected death pension benefits, the Board notes that the 
evidence which was of record in February 2008 consisted of 
lay statements which were duplicative of evidence previously 
considered (and rejected) by both the RO and the Board 
regarding the Veteran's active service dates.  As the 
appellant is no doubt well aware since she has pursued this 
claim for several years, all of the certifications of the 
Veteran's active service dates issued by the NPRC and GSA 
between October 1981 and October 1999 were issued in error 
because they were not based on any verification of the 
Veteran's active service dates provided by the relevant 
service department (in this case, the U.S. Army).  The 
reasons for the erroneous certifications issued by the NPRC 
between October 1981 and October 1999 are found in an 
April 18, 2001, memorandum sent to the RO by the NPRC (a copy 
of which is included in the claims file).  

The Board previously reviewed the NPRC memorandum in detail 
in a November 2001 decision which denied the appellant's 
claim for non-service-connected death pension benefits on the 
merits.  The NPRC admitted its errors in the April 2001 
memorandum and then provided VA with the Veteran's corrected 
active service dates which had been verified by the relevant 
service department (in this case, the U.S. Army).  To review, 
the U.S. Army has verified that the Veteran's only active 
service dates were from November 20, 1918, to December 19, 
1918, from August 11, 1919, to March 20, 1920, from April 25, 
1923, to April 24, 1926, and from May 21, 1927, to May 20, 
1930 (as outlined in the Introduction).  VA is bound by 
service department verifications of active service dates.  
See 38 C.F.R. §§ 3.40, 3.41 (2009). 

None of the newly submitted evidence shows that the U.S. Army 
has verified any other active service dates for the Veteran.  
Again, the appellant's submission of an  erroneous 
certification of service issued by the NPRC in October 1981 
clearly does not constitute new and material evidence to 
reopen the previously denied claim because this exact piece 
of evidence has been considered and rejected by the RO and 
the Board repeatedly in the appellant's past unsuccessful 
attempts to reopen her claim.  The fact remains that the 
Veteran did not have at least 90 days of wartime active 
service, a threshold requirement for entitlement to non-
service-connected death pension benefits.  See 38 U.S.C.A. 
§§ 1521, 1541, 1543 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.3, 3.23 (2009).  

Again, the evidence submitted by the appellant again is 
cumulative or redundant of the evidence at the time of the 
prior final administrative decision issued in February 2008.  
(The Board also notes parenthetically that, even assuming for 
the sake of argument that the Veteran had active service 
beginning on September 30, 1918, as the appellant has 
asserted in her current appeal, because World War I ended on 
November 11, 1918, his total active service in wartime would 
be 43 days - far less than the 90 days' minimum active 
service requirement in wartime for the appellant to qualify 
for non-service-connected death pension benefits.)  

In summary, the evidence received since the February 2008 
administrative decision denying the appellant's request to 
reopen a previously denied claim of entitlement to non-
service-connected death pension benefits does not relate to 
an unestablished fact necessary to substantiate this claim 
and does not raise a reasonable possibility of substantiating 
it.  As new and material evidence has not been received, the 
Board finds that the previously denied claim of entitlement 
to non-service-connected death pension benefits is not 
reopened.


ORDER

New and material evidence has not been received, the 
application to reopen a previously denied claim of 
entitlement to non-service-connected death pension benefits 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


